department of the treasury internal_revenue_service washington d c jun tax_exempt_and_government_entities_division uniform issue list legend taxpayer a individual b ira x financial_institution c company d company e amount this is in response to your request dated date as supplemented by correspondence dated date date and date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested dear taxpayer a represents that on date he received a distribution from ira x totaling amount from financial_institution c taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to his reliance on erroneous advice given to him by individual b of financial_institution c in taxpayer a invested a portion of ira x in company d stock in the transaction taxpayer a consulted with financial_institution c his ira custodian and attempted to structure the investment so that it would not result in a taxable_distribution from ira x a financial_institution c financial advisor told taxpayer a to take a distribution from ira x purchase company d stock and then return the purchased company d stock as an investment in ira x within 60-days of the distribution taxpayer a followed these instructions and completed the investment and company d stock was held through ira x prior to engaging in taxpayer a sought to make an investment through ira x similar to the successful investment he had made in on date taxpayer a took a distribution of amount from ira x and purchased company e stock on date company e issued the stock certificate designating taxpayer a’s ira as owner of the shares on date taxpayer a delivered the stock certificate to individual b taxpayer a relied on the advice of individual b that the distribution of amount and its investment in company e stock would not be treated as a taxable_distribution and the investment would be accepted by financial_institution c as an investment in ira x however financial_institution c refused to accept company e stock as an investment in ira x due to company f’s change in it’s market capitalization requirements taxpayer a then asked individual b how to proceed individual b advised taxpayer a that since the stock certificate was tilted as taxpayer a’s ira taxpayer a would not have a problem with the 60-day rollover requirement and further advised taxpayer a to keep the company e stock certificate in a safe place relying on individual b’s advice taxpayer a believed no further steps were needed to comply with the 60-day rollover requirement in date when preparing taxpayer a’ sec_2011 federal tax_return his certified_public_accountant asked taxpayer a whether he had taken a distribution from ira x taxpayer a explained his investment in company e stock and asserted that the date distribution of amount was not taxable in date taxpayer a received a notice_of_deficiency from the service based on the above facts and representations you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and - circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and time elapsed since the distribution occurred the the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover of amount was due to his reliance on erroneous advice given to him by individual b of financial_institution c therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 vo k s of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact address all correspondence to se t ep ra t1 at please sincerely yours calli whither carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
